BARKDULL, Judge,
dissenting.
I respectfully dissent. It was the province of the fact-finder to determine whether, under the circumstantial evidence, the hypothesis of innocence advanced by the defendant was not reasonable. Newberry v. State, 442 So.2d 334 (Fla. 5th DCA 1983). It is not for an appeal court to substitute its judgment for that of the fact-finder. State v. Smith, 249 So.2d 16 (Fla.1971); E.Y. v. State, 390 So.2d 776 (Fla. 3d DCA 1980); Wright v. State, 351 So.2d 1127 (Fla. 1st DCA 1977). I cannot say under the evidence presented that the fact-finder could not have reached the conclusion it did as to the defendant’s guilt and therefore I would affirm.